DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6--- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 0669750, hereafter referred to as Reference Cited 1 or RC1).
	Regarding claim 1, RC1 teaches a double-sided measuring scoop (see figure 7) comprising: a cylindrical member having a cylindrical sidewall 8; a substantially planar disc-shaped member 6 positioned within the cylindrical member, the disc-shaped member dividing the cylindrical member into a first scoop portion 2 having a first volume, and a second scoop portion 3 having a second volume; wherein the first volume is larger than the second volume (see figure 7); and a handle 4 coupled to the cylindrical sidewall at a location directly opposite the disc-shaped member.
	Regarding claim 2, RC1 wherein the volume of the first scoop portion is approximate double the volume of the second scoop portion (see figure 7).
	Regarding claim 3, RC1 further teaches wherein the handle 4 is substantially perpendicular to the cylindrical sidewall 8 of the cylindrical member (see figure 7).
	Regarding claim 4, RC1 further teaches wherein the handle 4 is substantially parallel to the disc-shaped member 6 (see figure 7).
	Regarding claim 6, RC1 further teaches wherein the disc-shaped member 6 positioned within the cylindrical member is substantially perpendicular to the cylindrical sidewall 8 of the cylindrical member (see figure 7).	
	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 0669750, hereafter referred to as Reference Cited 1 or RC1).
Regarding claim 7, RC1 does not explicitly teach a scoop having a single-piece construction, such that the cylindrical member, the substantially planar disc-shaped member, and the handle are integrally formed.
	However, one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding claim 8, RC1 does not explicitly teach wherein the ratio of the distance between the handle and a first end of the cylindrical member to the distance between the handle and a second end of the cylindrical member is substantially equal to the ratio of the first volume to the second volume.
	However, it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855